DETAILED ACTION
Response received on April 19, 2021 has been acknowledged. Claims 1-32 and 39 are pending. 
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-32 and 40 are considered unpatentable for the reasons indicated below: 
Claim 39 is rejected under 35 USC 101.
The indicated allowability of claims 1-32 and 40 is withdrawn in view of the newly discovered reference(s) to Lindbo et al. U.S. Patent Application Publication 2017/0323250.  Rejections based on the newly cited reference(s) follow.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 39 has been renumbered 39.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 was filed after the mailing date of the Notice of Allowance on February 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 39 recites a method satisfying a statutory category.  The claim recite(s (a)    receiving pallets comprising a plurality of cases of goods at a first distribution center;
(b)    decanting the pallets received in said step (a);
(c)    storing together common cases of goods at the first distribution center;
(d)    receiving a first order for goods at the first distribution center from a second distribution center;
(e)    transporting pallets from the first distribution center to the second distribution center in response to the first order from the second distribution center, the outgoing pallets comprising mixed cases of goods;
(f)    receiving pallets comprising a mixed cases of goods at a second distribution center;
(g)    decanting the pallets received in said step (f);
(h)    storing the mixed cases of goods at the second distribution center;
(i)    receiving a second order for goods at the second distribution center from a market;
(j)    transporting pallets from the second distribution center to the market in response to the second order from the market, the outgoing order comprising common or different order totes and subtotes;
(k)    implementing a tracking system for tracking goods in steps (a) - (j).. 
The steps of the method as drafted is a process that under its broadest reasonable interpretation covers commercial interactions such as sales activities and business relations by transporting pallets from a fist distribution center to a second distribution center in response to an order from the second distribution center, where the outgoing pallets comprise mixed goods, for example ordering goods to be delivered to a retail location and transported to a distribution location for storage and tracking the location of goods within the supply chain.  
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception.
To the extent that a tracking system may be interpreted as an additional element (if interpreted as a monitoring pallet movement), then this additional element would also fail to integrate the abstract idea into a practical application.  If the implementing a tracking system step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of implementing a tracking system (such as monitoring pallet movement) amounts to no more than well-understood, routine, conventional activities previously known to the industry.
The claim is patent ineligible.
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 15-24, 27-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. U.S. Patent Application Publication 2016/0304281 in view of Hance et al. U.S. Patent Application Publication 2018/0029797.
As per Claim 1, Elazary et al. discloses a fully automated secure supply chain for end to end tracking of eaches, comprising: 
one or more distribution centers for receiving eaches from a manufacturer and delivering the eaches to a market (pg.7, ¶ [0077] discusses distribution site where suppliers unload items for restocking); 
a plurality of robots at the one or more distribution centers for sorting eaches for shipment between the one or more distribution centers and the market (pg.2, ¶ [0023] discusses fully autonomous order fulfillment involves robots directly pulling customer order items from distribution site shelves or pulling individual bins from distribution site shelves and dispensing appropriate quantities of items from the bins until all items of a customer order are retrieved without human involvement); 
the plurality of robots (pg.4, ¶ [0051] discusses multiple robots work together to complete a particular customer order comprising:
a first group of one or more robots configured to accept pallets comprising cases of eaches (pg.4, ¶ [0051] discusses a first set of robots are tasked with retrieving bins from the shelves and dispensing correct item quantities from the bins);
a second group of one or more robots configured to selectively retrieve stored eaches to fill a market order (a second set of robots are then tasked with collecting the items from the first set of robots in order to fulfill customer order autonomously or to deliver the items of a customer order for fulfillment);
 a plurality of tracking sensors included on or associated with the plurality of robots for capturing identification information regarding the eaches (pg.2, ¶[0024] discusses Each robot is configured with an array of sensors and actuators that allow the robot to move within the distribution site along x, y, and z spatial planes…pg3, ¶ [0034] discusses Using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf).
Elazary et al. discloses a fully autonomous inventory management system and method that involves robots monitoring item quantities with the distribution site, autonomously restocking shelves in response to item shortages, and organizing items within the distribution site for most efficient order fulfillment (pg.2, ¶[0023]). 
Elazary et al. further teaches the computer 320 communicates with the control center in order to receive orders to fulfill and report back on order items that have been fulfilled. The computer 320 can also provide the control center with inventory updates such as the number of remaining items in a bin or shelf, or as to location of an item or bin within the distribution site. Pg.2, ¶ [0029]
However Elazary et al. is silent regarding a tracking system, for receiving and storing the identification information from the tracking sensors,  comprising a unified commerce engine, a tracking system, comprising a unified commerce engine, for receiving and storing the identification information from the tracking sensors, the tracking system tracking locations of eaches 
Hance et al. teaches a tracking system, for receiving and storing the identification information from the tracking sensors,  comprising a unified commerce engine, a tracking system, comprising a unified commerce engine, for receiving and storing the identification information from the tracking sensors, the tracking system tracking locations of eaches 
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to have inventory transparency within a supply chain as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary

As per Claim 2, Elazary, discloses the fully automated secure supply chain of claim 1, wherein the tracking system is configured to present data to the manufacturer with respect to the eaches contained in the supply chain, the data comprising at least one of the location, inventory level, inventory velocity, sales levels throughout the entire supply chain (pg.6, ¶ [0076] discusses dynamic inventory
threshold tracks a rate at which item quantity decreases over time and sets a threshold accordingly. Specifically, whenever a robot dispenses any item from a bin as part of fulfilling a customer order, the robot notifies the control center that the item has been dispensed and that there is one less unit of that item in inventory. The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).
As per Claim 3, Elazary discloses the fully automated secure supply chain of claim 1, wherein an order from the market for an each is stored in the tracking system (pg.5, ¶ [0058] discusses the control center translates order items from a specific customer order to their respective bin identifiers, UPC codes, other unique item identifiers, or item features from which the robots can identify those items in the distribution site. A quantity can be provided for each item when two or more of the same item is purchased. The order is then passed from the control center to one or more robots for fulfillment).
As per Claim 4, Elazary discloses the fully automated secure supply chain of claim 1, wherein a sale of an each at the market is stored in the tracking system (pg.7, ¶ [0081] discusses The process then involves the control center processing (at 1320) the inventory information in aggregate to identify the most frequently purchased items or items that are purchased together1).
As per Claim 5, Elazary et al. discloses the fully automated secure supply chain of claim 1, wherein the one or more distribution centers comprise a decanting station where shipments of eaches are broken down from cases to at least one of totes and sub totes (pg.7, ¶ [0077] discusses the instructions include an identifier identifying a location of the items awaiting restocking. This identifier can identify a docking bay or sorting area within the distribution site where suppliers unload items for restocking.  The instructions from the control center can further include a second identifier identifying the final position for the items in the distribution site. This second identifier can identify a specific shelf within the distribution site or, more granularly, a specific location within a specific shelf).
However, Elazary fails to explicitly state where shipments of eaches are broken down from cases to at least one of totes and sub totes.
Hance et al. teaches where shipments of eaches are broken down from cases to at least one of totes and sub totes (pg.4, ¶ [0044] discusses More specifically, a combination of fixed and mobile components may be deployed within the environment to facilitate automated processing of boxes, packages, or other types of objects. Example systems may involve automated loading and/or unloading of boxes and/or other objects, such as into storage containers or to and from delivery vehicles. In some example embodiments, boxes or objects may be automatically organized and placed onto pallets. Within examples, automating the process of loading/unloading trucks and/or the process of creating pallets from objects for easier storage within a warehouse and/or for transport to and from the warehouse may provide a number of industrial and business advantages2).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to place received inventory items into boxes as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 6, Elazary et al. discloses the fully automated secure supply chain of claim 5, wherein the plurality of robots (pg.7, ¶ [0077] discusses the robots essentially perform an inverse order fulfillment operation. The inverse operation involves the control center instructing one or more robots of an item to restock).
However, Elazary fails to explicitly state wherein the plurality of robots comprise a decanting robot for breaking down cases of eaches into at least one of totes and subs totes.
	Hance et al. teaches wherein the plurality of robots comprise a decanting robot for breaking down cases of eaches into at least one of totes and subs totes (pg.8, ¶ [0075] discusses the robotic arm 222 may also be operable to construct and/or deconstruct pallets of boxes).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to designate robots to deconstruct pallets as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 7, Elazary et al. discloses the fully automated secure supply chain of claim 6, wherein the plurality of tracking sensors comprises a tracking sensor that is part of or associated with the decanting robot to track and identify eaches arriving at the one or more distribution centers (pg.2, ¶ [0024] discusses Each robot is configured with an array of sensors and actuators that allow the robot to move within the distribution site along x, y, and z spatial planes…pg.7, ¶ [0078] discusses The robot activates its pull motor to engage the next accessible item with the suction assembly. Once the suction assembly engages the item, the pull motor reverses causing the item to be withdrawn from its original position. The robot then carries the item to its final position within the distribution site).
As per Claim 9, Elazary et al. discloses the fully automated secure supply chain of claim 1, wherein eaches are shipped to the market in at least one of totes and sub totes that match the sales velocity of the market (pg.6, ¶ [0076] discusses The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).

As per Claim 15, Elazary et al. discloses a system for implementing a fully automated secure supply chain for end to end tracking of eaches, comprising: 
a plurality of distribution centers for receiving eaches from a manufacturer and delivering the eaches to a market (pg.7, ¶ [0077] discusses distribution site where suppliers unload items for restocking); 
a plurality of robots at the plurality of distribution centers, the plurality of robots handling all sorting and transporting eaches for shipment between the plurality of distribution centers and between a distribution center and the market (pg.2, ¶ [0023] discusses fully autonomous order fulfillment involves robots directly pulling customer order items from distribution site shelves or pulling individual bins from distribution site shelves and dispensing appropriate quantities of items from the bins until all items of a customer order are retrieved without human involvement); 
a plurality of tracking sensors included on or associated with the plurality of robots for capturing identification information regarding the eaches (pg.2, ¶[0024] discusses Each robot is configured with an array of sensors and actuators that allow the robot to move within the distribution site along x, y, and z spatial planes…pg3, ¶ [0034] discusses Using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf).
Elazary et al. discloses a fully autonomous inventory management system and method that involves robots monitoring item quantities with the distribution site, autonomously restocking shelves in response to item shortages, and organizing items within the distribution site for most efficient order fulfillment (pg.2, ¶[0023]). 
Elazary et al. further teaches the computer 320 communicates with the control center in order to receive orders to fulfill and report back on order items that have been fulfilled. The computer 320 can also provide the control center with inventory updates such as the number of remaining items in a bin or shelf, or as to location of an item or bin within the distribution site. Pg.2, ¶ [0029]
However Elazary et al. is silent regarding a tracking system, comprising a unified commerce engine, for receiving and storing the identification information from the tracking sensors in each of the plurality of distribution centers;  
wherein the plurality of robots, plurality of tracking sensors and the tracking system track locations of eaches from receipt within ta first distribution center of the plurality of distribution center of the plurality of distribution centers using the identification information; and
wherein complete handling of eaches by the plurality of robots and tracking by the tracking system at the plurality of distribution centers secure the eaches from receipt within a first distribution center to a last distribution center of the plurality of distribution centers.
Hance et al. teaches a tracking system, comprising a unified commerce engine, for receiving and storing the identification information from the tracking sensors in each of the plurality of distribution centers (pg.9, ¶ [0084] discusses The computing system may also store other information in addition to the expected location, such as the contents of the item, size, weight, color, history associated with the item, and various other characteristics. This information may be used to build a virtual warehouse that can be used to keep track of the inventory items…pg.6, ¶ [0063] discusses potential benefit is added transparency, both on the supplier side and the consumer side. On the supplier side, information about current locations of inventory may be used to avoid overstocking and/or to move items or pallets of items to different locations or warehouses to anticipate demand. On the consumer side, the information about current locations of particular items may be used to determine when a particular package will be delivered with improved accuracy).
wherein the plurality of robots (pg.2, ¶ [0021] discusses one or more other types of robotic
devices operating within the warehouse environment), 
plurality of tracking sensors (pg.9, ¶ [0085] discusses each inventory item in the warehouse environment may include an identifier that a sensor can detect, allowing the sensor and/or a connected computing device to identify the item. The identifier may be a barcode, QR code, RFID chip, or other identifier that can be placed on or in the item) and 
the tracking system track locations of eaches from receipt within a first distribution center of the plurality of distribution center of the plurality of distribution center to a last distribution center of the plurality of distribution centers using the identification information (pg.6, ¶ [0062] discusses The map could also show current locations of items undergoing processing as well as anticipated future locations of the items (e.g., where an item is now and when the item is anticipated to be shipped out). In addition, the map could show the current location of all items within the warehouse (or across multiple warehouses); and
wherein complete handling of eaches by the plurality of robots and tracking by the tracking system at the plurality of distribution centers secure the eaches from receipt within a first distribution center of the plurality of distribution center to a last distribution center of the plurality of distribution centers3 (pg.2, ¶ [0023] discusses warehouse may be a fulfillment warehouse in which items are selected, sorted, and packaged for shipment to customers. Items may be arranged or organized within the warehouse to improve efficiency of this process based on customer demand, product size, weight, shape, or other characteristic).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to have inventory transparency within a supply chain as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 16, Elazary et al. discloses the system fully automated secure supply chain of claim 15.  However, Elazary et al. is silent regarding a system wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from a pallet in which the cases of eaches are shipped.
Hance et al. teaches wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from a pallet in which the cases of eaches are shipped (pgs.2-3, ¶ [0027] discusses a pallet jack4 may already be equipped with stereo vision camera system which the pallet jack may use to sense its environment and navigate through the warehouse… barcodes on the pallets may be detected in the image data, and combined with location information to determine the locations of the pallets in the warehouse).
The cited portion of Hance teaches where the robotic device equipped with a camera system capable of reading barcodes on pallets within a warehouse.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a camera system installed on robotic devices managing inventory within a warehouse as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide inventory managing robotic devices with a camera system to locate and  identify pallets within a warehouse with the predicted result of identifying product locations within a warehouse as needed in Elazary et al.
As per Claim 17, Elazary et al. discloses the system fully automated secure supply chain of claim 15.  However, Elazary et al., is silent regarding a system wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from at least one of a container and subtote in which the eaches are shipped.
Hance et al. teaches wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from at least one of a container and subtote in which the eaches are shipped (pg.9, ¶ [0086] discusses barcodes may be used as visual identifiers associated with each inventory item. Each barcode may be placed on the outside of the inventory item, such as on the packaging or wrapping. It may be beneficial to place the identifier for each item in the same or similar location on the items, such as in the upper right comer of one face, such that a robotic device can find the identifiers faster and more reliably. In other examples, an RFID tag identifier or other tag may be placed inside the item packaging itself).
The cited portion of Hance et al. teaches where tag identifiers can be placed within the packaging of the item itself, which allows the robotic device to capture an identifier from a container in which a product is shipped.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a camera system installed on robotic devices within a warehouse managing inventory as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide inventory managing robotic devices with a camera system to locate and  identify items to be shipped within a warehouse with the predicted result of identifying product locations within a warehouse as needed in Elazary et al.
As per Claim 18, Elazary et al. discloses the system fully automated secure supply chain of claim 15. However, Elazary et al .is silent regarding a system wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from a case in which the eaches are shipped. 
Hance et al. teaches wherein the plurality of tracking sensors capture identification information regarding eaches by capturing data from a case in which the eaches are shipped (pg.8, ¶ [0077] discusses the pedestal robot 220 may also include one or more visual sensors to identify boxes and/or other robotic devices within the vicinity of the pedestal robot 220).
The cited portion of Hance teaches where a robot identifies boxes by using visual sensors.  As stated previously,  barcodes or RFID tags are used to identify products within the warehouse.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a camera system installed on robotic devices within a warehouse managing inventory as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide inventory managing robotic devices with a camera system to capture and  identify items to be shipped within a warehouse with the predicted result of identifying product locations within a warehouse as needed in Elazary et al.
As per Claim 19, Elazary discloses the system fully automated secure supply chain of claim 15, wherein a first distribution center of the plurality of distribution centers comprises a decanting station for receiving a plurality of pallets, each comprising homogeneous cases of eaches (pg.8, ¶ [0076] discusses when a delivery truck arrives at a particular docking port of the warehouse, a pedestal robot 220 may be picked up and moved to a location closer to the delivery truck to more efficiently process boxes coming from or going to the delivery truck…pg.5, ¶ [0048] discusses in which cases may be opened and individual items from the cases may be put into packaging within boxes to fulfill individual orders. Another possible application includes distribution (e.g., to stores or other warehouses), in which mixed pallets may be constructed containing groups of different types of products to ship to stores), and 
breaking the pallets down to form one or more pallets each comprising heterogeneous cases of eaches (pg.8, ¶ [0075] discusses the robotic arm 222 may also be operable to construct and/or deconstruct pallets of boxes).
However, Hance et al. teaches a known technique of designating an area within a warehouse to decant pallets.
This known technique is applicable to the system of Elazary et al. as they both share characteristics and capabilities, namely, they are directed to automated inventory management using robotic devices within a warehouse.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Hance et al., would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hance et al. to the teachings of Elazary et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a warehouse layout into similar systems. Further, applying designated locations in the warehouse to Elazary et al. with an autonomous order fulfillment and inventory management accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient order fulfillment.
As per Claim 20, Elazary discloses Affixed over or adjacent to the metal element 510 is a unique bin identifier 520, such as a quick response (QR) code, bar code, radio frequency identification (RFID) tag, or feature uniquely identifying the items in the bin. See pg.3, ¶ [0038]
  However, Elazary et al. is silent regarding wherein an identifier is assigned to each of the one or more pallets of heterogeneous cases of eaches, the one or more identifiers tracked and stored by the tracking system.
Hance et al. teaches wherein an identifier is assigned to each of the one or more pallets of heterogeneous cases of eaches, the one or more identifiers tracked and stored by the tracking system (pg.2, ¶ [0023] discusses each item, pallet, and/or shelf may include a visual identifier such as a barcode or Quick Response (QR) code that identifies the item, pallet, and/or shelf …pg.2, ¶ [0024] discusses A computer-based warehouse management system (WMS) may be implemented for the warehouse. The WMS may include a database for storing information related to the items, pallets, and shelves, as well as one or more actors operating in the warehouse. For instance, the WMS may include information about the location of each item, pallet, shelf, and/or actor…pg.9, ¶ [0084] discusses the computing system may also store other information in addition to the expected location, such as the contents of the item, size, weight, color, history associated with the item, and various other characteristics. This information may be used to build a virtual warehouse that can be used to keep track of the inventory items).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have apply barcodes to pallets to track item locations within a warehouse managing inventory as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide a warehouse management system the ability to track items within a warehouse using location identifiers with the predicted result of tracking item locations within a warehouse as needed in Elazary et al.
As per Claim 21, Elazary discloses the system fully automated secure supply chain of claim 19, wherein a second distribution center of the plurality of distribution centers comprises a decanting station for receiving the one or more pallets of heterogeneous cases of eaches (pg.7, ¶ [0077] discusses the instructions include an identifier identifying a location of the items awaiting restocking. This identifier can identify a docking bay or sorting area within the distribution site where suppliers unload items for restocking.  The instructions from the control center can further include a second identifier identifying the final position for the items in the distribution site. This second identifier can identify a specific shelf within the distribution site or, more granularly, a specific location within a specific shelf).
However, Elazary fails to explicitly state where shipments of eaches are broken down from cases to at least one of totes and sub totes.
Hance et al. teaches where shipments of eaches are broken down from cases to at least one of totes and sub totes (pg.4, ¶ [0044] discusses More specifically, a combination of fixed and mobile components may be deployed within the environment to facilitate automated processing of boxes, packages, or other types of objects. Example systems may involve automated loading and/or unloading of boxes and/or other objects, such as into storage containers or to and from delivery vehicles. In some example embodiments, boxes or objects may be automatically organized and placed onto pallets. Within examples, automating the process of loading/unloading trucks and/or the process of creating pallets from objects for easier storage within a warehouse and/or for transport to and from the warehouse may provide a number of industrial and business advantages5).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to place received inventory items into boxes as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 22, Elazary discloses the system fully automated secure supply chain of claim 21, wherein an identifier is assigned to each of the totes or subtotes (pg.3, ¶ [0038] Affixed over or adjacent to the metal element 510 is a unique bin identifier 520, such as a quick response (QR) code, bar code, radio frequency identification (RFID) tag, or feature uniquely identifying the items in the bin), 
However, Elazary is silent regarding the one or more identifiers of the totes or subtotes tracked and stored by the tracking system.
Hance et al. teaches one or more identifiers of the totes or subtotes tracked and stored by the tracking system (pg.9, ¶ [0084] discusses the computing system may also store other information in addition to the expected location, such as the contents of the item, size, weight, color, history associated with the item, and various other characteristics. This information may be used to build a virtual warehouse that can be used to keep track of the inventory items).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have apply barcodes to storage containers to track item locations within a warehouse managing inventory as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide a warehouse management system the ability to track items within a warehouse using location identifiers with the predicted result of tracking item locations within a warehouse as needed in Elazary et al.
As per Claim 23, Elazary discloses the fully automated secure supply chain of claim 21, wherein selection of the eaches into the totes or subtotes are set based on inventory needs of the market (pg.6, ¶ [0076] discusses The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular item).
As per Claim 24, Elazary discloses the system fully automated secure supply chain of claim 15.  However, Elazary is silent regarding wherein the tracking system is accessible by the manufacturer such that the manufacturer tracks the location of the eaches from departure from the manufacturer to sale to a customer at the market.
Hance et al. teaches wherein the tracking system is accessible by the manufacturer such that the manufacturer tracks the location of the eaches from departure from the manufacturer to sale to a customer at the market (pg.6, ¶[0063] discusses a potential benefit is added transparency, both on the supplier side and the consumer side. On the supplier side, information about current locations of inventory may be used to avoid overstocking and/or to move items or pallets of items to different locations or warehouses to anticipate demand. On the consumer side, the information about current locations of particular items may be used to determine when a particular package will be delivered with improved accuracy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow customers to view item locations to track item locations within a warehouse as in the improvement discussed in Hance et al. in the system executing the method of Elazary et al. As in Hance et al., it is within the capabilities of one of ordinary skill in the art to provide transparency within a warehouse management system with the predicted result of improving the accuracy of tracking item locations within a supply chain as needed in Elazary et al.
As per Claim 27, Elazary et al. discloses a fully automated secure supply chain for end to end tracking of eaches, comprising: 
a plurality of distribution centers for receiving eaches from a manufacturer and delivering the eaches to a market (pg.7, ¶ [0077] discusses distribution site where suppliers unload items for restocking); 
a plurality of robots at the plurality of distribution centers for sorting and transporting eaches for shipment between the plurality of distribution centers and between a distribution center and the market (pg.2, ¶ [0023] discusses fully autonomous order fulfillment involves robots directly pulling customer order items from distribution site shelves or pulling individual bins from distribution site shelves and dispensing appropriate quantities of items from the bins until all items of a customer order are retrieved without human involvement); 
a plurality of tracking sensors included on or associated with the plurality of robots for capturing identification information regarding the eaches (pg.2, ¶[0024] discusses Each robot is configured with an array of sensors and actuators that allow the robot to move within the distribution site along x, y, and z spatial planes…pg3, ¶ [0034] discusses Using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf).
Elazary et al. discloses a fully autonomous inventory management system and method that involves robots monitoring item quantities with the distribution site, autonomously restocking shelves in response to item shortages, and organizing items within the distribution site for most efficient order fulfillment (pg.2, ¶[0023]). 
Elazary et al. further teaches the computer 320 communicates with the control center in order to receive orders to fulfill and report back on order items that have been fulfilled. The computer 320 can also provide the control center with inventory updates such as the number of remaining items in a bin or shelf, or as to location of an item or bin within the distribution site. Pg.2, ¶ [0029]
However Elazary et al. is silent regarding a tracking system, comprising a unified commerce engine comprising at least one processor and at least one non-transitory memory including computer program code, the unified commerce engine configured to secure eaches throughout the automated secure supply chain by fully tracing eaches in the automated secure supply chain from receiving of eaches from the manufacturer to a sale or delivery of eaches at the market.
Hance et al. teaches a tracking system, comprising a unified commerce engine, the unified commerce engine comprising at least one processor and at least one non-transitory memory including computer program code, the unified commerce engine configured to secure eaches throughout the automated secure supply chain by fully tracing eaches in the automated secure supply chain from receiving of eaches from the manufacturer to a sale or delivery of eaches at the market (pg.9, ¶ [0084] discusses The computing system may also store other information in addition to the expected location, such as the contents of the item, size, weight, color, history associated with the item, and various other characteristics. This information may be used to build a virtual warehouse that can be used to keep track of the inventory items…pg.6, ¶ [0063] discusses potential benefit is added transparency, both on the supplier side and the consumer side. On the supplier side, information about current locations of inventory may be used to avoid overstocking and/or to move items or pallets of items to different locations or warehouses to anticipate demand. On the consumer side, the information about current locations of particular items may be used to determine when a particular package will be delivered with improved accuracy).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to have inventory transparency within a supply chain as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 28, Elazary et al. discloses the fully automated secure supply chain of claim 27. However, Elazary is silent regarding the unified commerce engine further configured to present data to the manufacturer with respect to the eaches contained in the automated secure supply chain.
Hance et al. teaches the unified commerce engine further configured to present data to the manufacturer with respect to the eaches contained in the automated secure supply chain (pg.6, ¶ [0063] discusses a potential benefit is added transparency, both on the supplier side and the consumer side. On the supplier side, information about current locations of inventory may be used to avoid overstocking and/or to move items or pallets of items to different locations or warehouses to anticipate demand).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to have inventory transparency within a supply chain as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 29, Elazary et al. discloses the fully automated secure supply chain of claim 28, the data presented by the unified commerce engine comprising the location, inventory level, inventory velocity and sales levels of the eaches (pg.6, ¶ [0076] discusses dynamic inventory
threshold tracks a rate at which item quantity decreases over time and sets a threshold accordingly. Specifically, whenever a robot dispenses any item from a bin as part of fulfilling a customer order, the robot notifies the control center that the item has been dispensed and that there is one less unit of that item in inventory. The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).
As per Claim 30, Elazary discloses the system fully automated secure supply chain of claim 27, the unified commerce engine further configured to segregate and present data with respect to segregated goods contained in the automated secure supply chain, the data comprising the location, inventory level, inventory velocity and sales levels in the automated secure supply chain within and throughout the entire supply chain process.
Hance et al. teaches a unified commerce engine further configured to segregate and present data with respect to segregated goods contained in the automated secure supply chain, the data comprising the location, inventory level, inventory velocity and sales levels in the automated secure supply chain within and throughout the entire supply chain process (pg.2, ¶ [0024] discusses computer-based warehouse management system (WMS) may be implemented for the warehouse. The WMS may include a database for storing information related to the items…pg.9, ¶ [0084] discusses The computing system may also store other information in addition to the expected location, such as the contents of the item, size, weight, color, history associated with the item, and various other characteristics. This information may be used to build a virtual warehouse that can be used to keep track of the inventory items…pg.6, ¶ [0063] discusses potential benefit is added transparency, both on the supplier side and the consumer side. On the supplier side, information about current locations of inventory may be used to avoid overstocking and/or to move items or pallets of items to different locations or warehouses to anticipate demand. On the consumer side, the information about current locations of particular items may be used to determine when a particular package will be delivered with improved accuracy).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to have inventory transparency within a supply chain as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 33, Elazary et al. discloses a fully automated secure supply chain for end to end tracking of eaches, comprising: 
one or more distribution centers for receiving eaches from a manufacturer and delivering the eaches to a market (pg.7, ¶ [0077] discusses distribution site where suppliers unload items for restocking); 
a plurality of robots at the one or more distribution centers for sorting eaches for shipment between the one or more distribution centers and the market (pg.2, ¶ [0023] discusses fully autonomous order fulfillment involves robots directly pulling customer order items from distribution site shelves or pulling individual bins from distribution site shelves and dispensing appropriate quantities of items from the bins until all items of a customer order are retrieved without human involvement); 
a plurality of tracking sensors included on or associated with the plurality of robots for capturing identification information regarding the eaches (pg.2, ¶[0024] discusses Each robot is configured with an array of sensors and actuators that allow the robot to move within the distribution site along x, y, and z spatial planes…pg3, ¶ [0034] discusses Using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf);
a tracking system, comprising a unified commerce engine for receiving and storing the identification information from the tracking sensors, the tracking system tracking locations of eaches within each of the one or more distribution centers using the identification information (pg.6, ¶ [0068] discusses the locations of the items/bins and shelves as determined from scanning the first set of shelf identifiers and the second set of item/bin identifiers are then compiled (at 1160) into a map of the distribution site); 
wherein eaches are shipped to the market in at least one of totes and sub totes that match the sales velocity of the market (pg.6, ¶ [0076] discusses The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).
As per Claim 34, Elazary et al. discloses the fully automated secure supply chain of claim 33, wherein the tracking system is configured to present data to the manufacturer with respect to the eaches contained in the supply chain, the data comprising at least one of the location, inventory level, inventory velocity, sales levels throughout the entire supply chain (pg.6, ¶ [0076] discusses dynamic inventory threshold tracks a rate at which item quantity decreases over time and sets a threshold accordingly. Specifically, whenever a robot dispenses any item from a bin as part of fulfilling a customer order, the robot notifies the control center that the item has been dispensed and that there is one less unit of that item in inventory. The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).

Claims 8, 10-14, 25-26, 31-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. U.S. Patent Application Publication 2016/0304281 in view of Hance et al. U.S. Patent Application Publication 2018/0029797 further in view of Bloom U.S. Patent Application Publication 2006/0020366.
As per Claim 8, Elazary et al. and Hance et al. discloses the fully automated secure supply chain of claim 1.  However, both Elazary et al. and Hance et al. fail to explicitly state wherein the one or more distribution centers comprise a regional distribution center and a market distribution center, eaches shipping from the market distribution center to the market.
Bloom et al. teaches wherein the one or more distribution centers comprise a regional distribution center and a market distribution center, eaches shipping from the market distribution center to the market (pg.2, ¶ [0064] discusses the cases of items can then be then shipped to the nearest regional distribution center which serves as an origination Regional Distribution Center (RDC) 1170 for all items received from retailers. In step 1110, the cases of shipped items can be received at the origination RDC 1170 and sorted by a RDC identifier (RDC Id) in step 1112. After the items are sorted, they can be shipped in cases to the destination RDC's identified on their case labels, for example RDC 1180-1, as shown in step 1114. The item cases can then be received into a destination RDC as shown in step 1116, where a local market sort can be performed as shown in step 1118. Following the local market sort 1118, a CDC sort, step 1120, can be performed at the destination RDC 1180-1).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 10, Elazary et al. and Hance et al. discloses the fully automated secure supply chain of claim 1.  However, both Elazary et al. and Hance et al. fail to explicitly state wherein the one or more distribution centers comprise a market distribution center.
Bloom et al. teaches state wherein the one or more distribution centers comprise a market distribution center (pg.10, ¶ [0102] discusses The regional distribution center can comprise the following entities: Local market receiving dock (bay) door 12, Local market receiving dock conveyor).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 11, Elazary et al. discloses the fully automated secure supply chain of claim 10, wherein the market distribution center comprises: 
a second group of one or more robots configured to remove eaches from the cases and store the eaches (pg.6, ¶ [0077] discusses The robots can also be used to restock shelves once additional units of an item are received from a supplier);  
a third group of one or more robots configured to selectively retrieve stored eaches to fill a market order (pg.5, ¶ [0054] discusses two or more robots are tasked with retrieving bins or items for different parts of the customer order. In some such embodiments, the two or more robots operating in collaboration on a customer order simultaneously traverse the distribution site in order to retrieve different bins containing different items of the customer order).
However, Elazary et al. is silent regarding a first group of one or more robots configured to accept pallets comprising cases of eaches.
Hance et al. teaches a first group of one or more robots configured to accept pallets comprising cases of eaches (pg.8, ¶ [0076] discusses when a delivery truck arrives at a particular docking port of the warehouse, a pedestal robot 220 may be picked up and moved to a location closer to the delivery truck to more efficiently process boxes coming from or going to the delivery truck).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to designate robots to remove pallets from delivery trucks as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 12, Elazary et al. discloses the fully automated secure supply chain of claim 11, wherein the third group of one or more robots fill order totes with mixed each sub totes in response to a market order (pg.5, ¶ [0055] discusses The smart table contains sensors to detect the items or bins that have been delivered by the robots. In some embodiments, using cameras and robotic arms, the smart table then compiles the customer order from the items or bins delivered by different robots into a single package).
As per Claim 13, Elazary et al. discloses the fully automated secure supply chain of claim 11, wherein the market distribution center fills market orders with a plurality of common or different order totes and sub totes that flexibly match the sales velocity of the market (pg.6, ¶ [0076] discusses The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).
As per Claim 14, Elazary et al. and Hance et al. disclose the fully automated secure supply chain of claim 1.  However, Elazary et al. and Hance et al. fail to explicitly state wherein the market comprises one of a retail store and a distribution center.
Bloom teaches wherein the market comprises one of a retail store and a distribution center (pg.33, ¶ [0205] discusses after the trailer door closes at the end of unloading retailer shipments onto a local market receiving dock conveyor (14), the process of receiving retailer shipments into an origination RDC 1180-1 (in the current illustrative example RDC 1180-1 can serve as an origination RDC for cases of items received into that RDC from retailer fulfillment sites 1194-1 in a local market served by RDC 1180-1, in a step similar to step 1110) can be complete).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a distribution center and a local market in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 25, Elazary et al. and Hance et al. discloses the fully automated secure supply chain of claim 1.  However, both Elazary et al. and Hance et al. fail to explicitly state wherein the plurality of distribution centers comprise a regional distribution center and a market center.
.
Bloom et al. teaches wherein the plurality of distribution centers comprise a regional distribution center and a market center (pg.2, ¶ [0064] discusses the cases of items can then be then shipped to the nearest regional distribution center which serves as an origination Regional Distribution Center (RDC) 1170 for all items received from retailers. In step 1110, the cases of shipped items can be received at the origination RDC 1170 and sorted by a RDC identifier (RDC Id) in step 1112. After the items are sorted, they can be shipped in cases to the destination RDC's identified on their case labels, for example RDC 1180-1, as shown in step 1114. The item cases can then be received into a destination RDC as shown in step 1116, where a local market sort can be performed as shown in step 1118. Following the local market sort 1118, a CDC sort, step 1120, can be performed at the destination RDC 1180-1).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 26, Elazary et al. and Hance eta l. disclose the fully automated secure supply chain of the claimed invention.  However, Elazary et al. and Hance et al. fail to explicitly state wherein eaches travel from the manufacturer to the regional distribution center, from the regional distribution center to the market distribution center, and from the market distribution center to the market.
Bloom et al. teaches wherein eaches travel from the manufacturer to the regional distribution center, from the regional distribution center to the market distribution center, and from the market distribution center to the market (Figure 1A depicts processing that occurs at the various distribution centers from the moment of capturing a customer order to the point of a recipient retrieving a delivered package containing the ordered items from a Customer Distribution Center (CDC), wherein the ordered items are distributed through two separate distribution facilities before being delivered to the CDC or a local delivery distribution hub (LDDH)--an origination regional distribution center (RDC) and a destination RDC).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include the fulfillment chain required to deliver consumer goods as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 31, Elazary et al. and Hance et al. disclose the fully automated secure supply chain of claim 27.  However, both Elazary et al. and Hance et al. fail to explicitly state wherein the plurality of distribution centers comprise a regional distribution center and a market distribution center.
Bloom et al. teaches wherein the plurality of distribution centers comprise a regional distribution center and a market distribution center (pg.2, ¶ [0064] discusses the cases of items can then be then shipped to the nearest regional distribution center which serves as an origination Regional Distribution Center (RDC) 1170 for all items received from retailers. In step 1110, the cases of shipped items can be received at the origination RDC 1170 and sorted by a RDC identifier (RDC Id) in step 1112. After the items are sorted, they can be shipped in cases to the destination RDC's identified on their case labels, for example RDC 1180-1, as shown in step 1114. The item cases can then be received into a destination RDC as shown in step 1116, where a local market sort can be performed as shown in step 1118. Following the local market sort 1118, a CDC sort, step 1120, can be performed at the destination RDC 1180-1).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 32, Elazary et al. and Hance eta l. disclose the fully automated secure supply chain of claim 31.  However, Elazary et al. and Hance et al. fail to explicitly state wherein eaches travel from the manufacturer to the regional distribution center, from the regional distribution center to the market distribution center, and from the market distribution center to the market.
Bloom et al. teaches wherein eaches travel from the manufacturer to the regional distribution center, from the regional distribution center to the market distribution center, and from the market distribution center to the market (Figure 1A depicts processing that occurs at the various distribution centers from the moment of capturing a customer order to the point of a recipient retrieving a delivered package containing the ordered items from a Customer Distribution Center (CDC), wherein the ordered items are distributed through two separate distribution facilities before being delivered to the CDC or a local delivery distribution hub (LDDH)--an origination regional distribution center (RDC) and a destination RDC).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include the fulfillment chain required to deliver consumer goods as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 35, Elazary et al. and Hance et al. discloses the fully automated secure supply chain of claim 33.  However, both Elazary et al. and Hance et al., fail to explicitly state wherein the one or more distribution centers comprise a regional distribution center and a market distribution center, eaches shipping from the market distribution center to the market.
Bloom et al. teaches wherein the one or more distribution centers comprise a regional distribution center and a market distribution center, eaches shipping from the market distribution center to the market (pg.2, ¶ [0064] discusses the cases of items can then be then shipped to the nearest regional distribution center which serves as an origination Regional Distribution Center (RDC) 1170 for all items received from retailers. In step 1110, the cases of shipped items can be received at the origination RDC 1170 and sorted by a RDC identifier (RDC Id) in step 1112. After the items are sorted, they can be shipped in cases to the destination RDC's identified on their case labels, for example RDC 1180-1, as shown in step 1114. The item cases can then be received into a destination RDC as shown in step 1116, where a local market sort can be performed as shown in step 1118. Following the local market sort 1118, a CDC sort, step 1120, can be performed at the destination RDC 1180-1).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 36, Elazary et al. and Hance et al., discloses the fully automated secure supply chain of claim 33. However, both Elazary et al. and Hance et al. fail to explicitly state wherein the one or more distribution centers comprise a market distribution center.
Bloom et al. teaches state wherein the one or more distribution centers comprise a market distribution center (pg.10, ¶ [0102] discusses The regional distribution center can comprise the following entities: Local market receiving dock (bay) door 12, Local market receiving dock conveyor).
Therefore it would have been obvious to one of ordinary skill in the art of supply chain management before the effective filing date of the claimed invention  to modify the system of Elazary et al. and Hance et al. to include a regional distribution center and a origination distribution center in order to sort and package goods for consumers as taught by Bloom et al. to provide a method and system for efficient package delivery in bulk to pick up locations for recipients in which items ordered by different customers from one or more different retailers, suppliers, manufacturers, and the like can be sorted within and picked from an on-hand inventory at a distribution center and packed into a package for delivery to a specific pickup location for a specific recipient. Abstract
As per Claim 37, Elazary et al. discloses the fully automated secure supply chain of claim 36, wherein the market distribution center comprises:
a second group of one or more robots configured to remove eaches from the cases and store the eaches (pg.6, ¶ [0077] discusses The robots can also be used to restock shelves once additional units of an item are received from a supplier);  
a third group of one or more robots configured to selectively retrieve stored eaches to fill a market order (pg.5, ¶ [0054] discusses two or more robots are tasked with retrieving bins or items for different parts of the customer order. In some such embodiments, the two or more robots operating in collaboration on a customer order simultaneously traverse the distribution site in order to retrieve different bins containing different items of the customer order).
However, Elazary et al. is silent regarding a first group of one or more robots configured to accept pallets comprising cases of eaches.
Hance et al. teaches a first group of one or more robots configured to accept pallets comprising cases of eaches (pg.8, ¶ [0076] discusses when a delivery truck arrives at a particular docking port of the warehouse, a pedestal robot 220 may be picked up and moved to a location closer to the delivery truck to more efficiently process boxes coming from or going to the delivery truck).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Elazary to include the ability to designate robots to remove pallets from delivery trucks as taught by Hance et al. to provide a system, method, and devices to help build and maintain an accurate inventory of pallets, boxes, shelves, robotic devices, and other items located in a warehouse environment.  Summary
As per Claim 38, Elazary et al. discloses the fully automated secure supply chain of claim 37, wherein the market distribution center fills market orders with a plurality of common or different order totes and sub totes that flexibly match the sales velocity of the market (pg.6, ¶ [0076] discusses The control center tracks the rate at which the different items are being dispensed by the robots. Based on the rates, the control center can differentiate popular items from less popular items and replenish the popular items sooner than the less popular items because the inventory for the popular items is reducing faster than the inventory of the less popular items).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hance et al. U.S. Patent Application Publication 2018/0029797 in view Lindbo et al. U.S. Patent Application Publication 2017/0323250.
As per Claim 39, Hance et al. discloses a method for implementing a fully automated secure supply chain for end to end tracking of eaches, comprising: 
(a) receiving pallets comprising a plurality of cases of goods at a first distribution center (pg.4, ¶ [0044] discusses automated loading and/or unloading of boxes and/or other objects, such as into storage containers or to and from delivery vehicles…boxes or objects may be automatically
organized and placed onto pallets. Within examples, automating the process of loading/unloading trucks and/or the process of creating pallets from objects for easier storage within a warehouse and/or for transport to and from the warehouse may provide a number of industrial and business advantages); 
(b) decanting the pallets received in said step (a) (pg.8, ¶ [0075] discusses the robotic arm 222 may also be operable to construct and/or deconstruct pallets of boxes);
 (c) storing together common cases of goods at the first distribution center (pg.8, ¶ [0082] discusses the warehouse environment may include a plurality of inventory items, such as pallets, boxes, shelves, or other items. These inventory items may be arranged and stored on shelves organized into aisles within the warehouse environment);
 (e) transporting pallets from the first distribution center to the second distribution center in response to the first order from the second distribution center (pg.5, ¶ [0050] discusses movements of delivery truck 118 (e.g., to deliver packages to another warehouse) may also be coordinated with robotic devices within the fleet), 
the outgoing pallets comprising mixed cases of goods (pg.5, ¶ [0048] discusses another possible application includes distribution (e.g., to stores or other warehouses), in which mixed pallets may be constructed containing groups of different types of products to ship to stores).
Hance et al. teaches one possible application includes order fulfillment (e.g., for individual customers), in which cases may be opened and individual items from the cases may be put into packaging within boxes to fulfill individual orders. Another possible application includes distribution (e.g., to stores or other warehouses), in which mixed pallets may be constructed containing groups of different types of products to ship to stores.  Pg.5, ¶ [0048]
However, Hance et al. fails to explicitly state:
 (d) receiving a first order for goods at the first distribution center from a second distribution center; 
(f)    receiving pallets comprising a mixed cases of goods at a second distribution center;
(g)    decanting the pallets received in said step (f);
(h)    storing the mixed cases of goods at the second distribution center;
(i)    receiving a second order for goods at the second distribution center from a market;
(j)    transporting pallets from the second distribution center to the market in response to the second order from the market, the outgoing order comprising common or different order totes and subtotes; the second order from the market, the outgoing order comprising common or different order totes and subtotes; 
(k) implementing a tracking system for tracking goods in steps (a) - (j).
Lindbo teaches  (d) receiving a first order for goods at the first distribution center from a second distribution center (pg.2, ¶ [0039] discusses given an aggregate number of orders and data reflective of expected customer demand for particular good, a number of orders may be predicted, and the predicted orders may be determined to be more effectively fulfilled from a particular fulfillment centre e.g. a small fulfillment centre…When those goods are not available in sufficient quantities at that particular fulfillment centre, the system may cause at least some of the goods to be shipped to the particular fulfillment centre in advance of the predicted orders, ¶ [0040] there may be spare capacity on a transport truck (or a particular container on the truck) scheduled to travel from a large fulfillment centre to a small fulfillment centre); 
The cited portion teaches how the system is capable of receiving orders and identifying that products should be fulfilled from a particular fulfillment centre.  The examiner is construing the large fulfillment centre as a first distribution center and a small fulfillment centre as a second distribution center.
(e) transporting pallets from the first distribution center to the second distribution center in response to the first order from the second distribution center (pg.2, ¶ [0057] discusses the fulfillment decision support system 100 may be configured to issue commands and/or recommendations to move product pre-emptively to the small fulfillment centre 104a in anticipation of customer orders), 
the outgoing pallets comprising mixed cases of goods (pg.4, ¶ [0072] discusses goods may be repackaged at a large fulfillment centre into standardised containers containing a heterogeneous mix of items prior to transport to a small fulfillment centre);
(f)    receiving pallets comprising a mixed cases of goods at a second distribution center (pg.6, ¶ [0102] discusses For distribution of goods to one or more small fulfillment centres 104a, 104n, e.g. in anticipation of predicted orders, there may be greater efficiency if containers carrying a mixed assortment of goods (having different SKU#) is provided to the small fulfillment centres 104a, 104n instead of containers carrying homogeneous goods);
(g)    decanting the pallets received in said step (f) (pg.9, ¶ [0156] discusses stock should be received and optionally decanted into standardised containers, which may be different from the facility where the stock is ultimately used for fulfillment);
(h)    storing the mixed cases of goods at the second distribution center (pg.6, ¶ [0154] discusses what assortment of goods will be held at the small fulfillment facilities);
(i)    receiving a second order for goods at the second distribution center from a market (pg.4, ¶ [0065] discusses fulfil customer orders indirectly (e.g. an inventory item is shipped indirectly from the fulfillment centre to the customer by way of another fulfillment centre), etc. When customer orders are fulfilled indirectly, an order may be fulfilled using goods from multiple fulfillment centres…¶ [0067] discusses there may also be other types of fulfillment centres, such as a pickup point, where customers may make orders, and orders may be fulfilled through shipment of the goods to the pickup point);
The cited portion discloses how customer orders may be fulfilled using goods from another fulfilment centre and that orders are sent to a pickup point.  The Examiner is construing the pickup point as a market because the pickup point functions equally as well as a market in which customers can order items and arrange for pick up at a retail location.
(j)    transporting pallets from the second distribution center to the market in response to the second order from the market, the outgoing order comprising common or different order totes and subtotes (pg.6, ¶ [0103] discusses containers carrying a mixed assortment of goods may be provided at the one or more large fulfillment centres 102a, 102n for distribution to the one or more small fulfillment centres 104a, 104n…pg.4, ¶ [0067] discusses there may also be other types of fulfillment centres, such as a pickup point, where customers may make orders, and orders may be fulfilled through shipment of the goods to the pickup point…pg.6, ¶ [0109] discusses a single container may contain products for an actual customer order and products for a predicted order); 
The cited portion describes a mixed assortment of goods being sent to a fulfillment center, where the fulfillment centre can perform the functions of a market.  The Examiner is construing the single container for a customer as a tote or subtote.
(k) implementing a tracking system for tracking goods in steps (a) - (j) (pg.6, ¶ [0084] discusses the inventory management system 106 may be configured for generating, updating and/or otherwise storing information related to inventory, such as inventory levels, SKU (stock keeping unit) numbers, inventory status, inventory rules (e.g. expiry dates, fragile goods, hazardous materials), reservations, inventory location, etc.. the inventory management system 106 may be configured for communication with supplier systems to determine future state inventory information, as well as to receive information in related to anticipated shipments or deliveries from suppliers).
Lindbo describes a system and method for fulfilling e-commerce orders from a hierarchy of fulfillment centres, in which the fulfillment centers are capable of functioning as a retail location.
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention to modify the system of Hance et al. to include the ability monitor goods transferred between fulfillment centers as taught by Lindbo et al. to provide a system and method are disclosed of operating a plurality of fulfillment centres, including a large fulfillment centre and a small fulfillment centre, each of the fulfillment centres being configured to fulfil customer orders.  Abstract


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yap, U.S. Patent Application Publication 2007/0011053 discusses a method and system for automating inventory managment in a supply chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
    

    
        1 The Examiner is construing the ability for the control center to aggregate and identify most frequently purchased items or items that are purchased together as storing a sale of an item in a tracking system.
        2 Hance et al. pg.4, ¶ [0047] states:  "boxes" may refer to totes, bins, or other types of containers which may contain one or more items for transport or storage.
        3 Examiner notes, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure, therefore the Examiner will apply the broadest reasonable interpretation when examining claims invoking a "wherein" clause. 
        
        4 Hance pg.2, ¶ [0021] states:  Within this specification, the term "pallet jack" may be used as a stand in for any applicable robotic device, and any description of a pallet jack may apply to one or more other types of robotic
        devices operating within the warehouse environment.
        5 Hance et al. pg.4, ¶ [0047] states:  "boxes" may refer to totes, bins, or other types of containers which may contain one or more items for transport or storage.